Upon rehearing in this case, appellant insists that the theory of its case and the relief prayed for were so changed by an amendment to its plea of intervention not noticed by the court in the main opinion as to render the making of defendant Roderick a party to this proceeding unnecessary. After report of the master, appellant moved the court to permit an amendment to the prayer of its interplea by adding thereto the following words:
"Or that the court decree herein that the said intervener has a valid and subsisting lien on the property described in its mortgage, and the land whereon the improvements mentioned in said mortgage are situated, superior to the mortgage executed by defendants Geo. B. and Jessie B. Roderick to said Will T. Bruner, and superior to the right and claim of the plaintiff John A. Jacobs, by reason of said mortgage and of the patent issued to him, *Page 850 
and that the said lien of the intervener be foreclosed and the said property be sold to satisfy the same, and the proceeds of said sale to be applied, first, to reimburse said plaintiff the amount paid by him under the town-site laws to obtain said patent; and, second, to the payment of the debt, interests and costs of intervener, and the balance, if any, of said proceeds be paid to the said plaintiff, John A. Jacobs, and that all right, title, or claim of the said plaintiff in and to the said property be forever foreclosed and barred. * * *"
As stated in the main opinion, the theory of appellant's original interplea was that defendant Roderick owned the equity of redemption in the property in controversy, that Jacobs holds the legal title in trust for him, wherefore, it prayed that the decree of the court require a reconveyance of the title by Jacobs to Roderick, and that appellant have a decree of foreclosure against Roderick.
The only effect of the amendment to the interplea is to change appellant's prayer so as to ask for the alternative relief that, if it be found that Jacobs is the owner of the equity of redemption as well as the legal title, appellant have a decree declaring its mortgage superior to the claims of Jacobs, and that it have a decree of foreclosure against Jacobs. Such amendment does not so affect the status of the parties in this proceeding, or so change their relation to each other as to make defendant Roderick a less unnecessary party to this appeal than if the amendment had not been made. When appellant came into this proceeding in the court below, he found plaintiff and defendants each claiming to be the owners of the property in controversy, and to be entitled to possession. The effect of the contentions of each was that he was the owner of the equity of redemption. Appellant under his original interplea supports the claim of defendant, but by his interplea, as amended, he assumes a more neutral attitude, and, in effect, contends that, whoever (plaintiff or defendant) owns the equity of redemption, he (appellant) is entitled to a decree of foreclosure against him, foreclosing the lien of his mortgage. The judgment of the trial court was that plaintiff is the owner of the property, *Page 851 
but that appellant had no mortgage lien thereon to which plaintiff's title is subject. From that judgment appellant appeals to this court, asking that the decree declaring the plaintiff's title not subject to its mortgage be reversed, and that it have a decree of foreclosure.
But to this proceeding Roderick, who, as party in the lower court, was contending to be the owner of the equity of redemption, is not made a party. From the judgment of the trial court decreeing Jacobs to be the owner of the property Roderick has the right to appeal. If he had been made party to this proceeding, he could by cross-appeal have had the judgment of the court against him reviewed; and, if he failed to do so, he would have been estopped thereafter to complain of error in that judgment or to assert any interest in the mortgaged property, but, not having been made party thereto, he may exercise such right by an independent appeal. If he exercise that right, and on such appeal the court should find that the judgment of the trial court decreeing Jacobs to be the owner of the land in controversy was error, and that Jacobs holds the legal title as trustee for defendant, clearly then no decree of foreclosure could be rendered in this proceeding, for the owner of the equity of redemption is not only an interested party in the foreclosure proceeding, but is a necessary party, and his presence before the court is indispensable to the rendering of a judgment which will have any effect upon the property, and, when he is not made a party, the court may properly refuse to proceed because its decree will be practically nugatory. 2 Jones on Mortgages, p. 353. If plaintiff be not the owner of the equity of redemption, the relief which appellant seeks could not be granted by this court. Upon the record before us, there was a contest in the trial court as to whether plaintiff is the owner of the equity of redemption, and one party to that contest, although a party to the proceeding in the lower court, is not a party here. The rule that the appellate court is without jurisdiction where some of the parties to the proceeding in the lower court that have an interest in the judgment have not been made parties to the appellate proceeding *Page 852 
is based upon two reasons: First, that the successful party may be at liberty to proceed to the enforcement of his decree against the party who does not desire to have it reviewed; second, that an appellate tribunal shall not be required to decide a second or third time the same question on the same record. Hardee v. Wilson, 146 U.S. 181, 13 Sup. Ct. 39, 36 L.Ed. 933. The judgment of the trial court did not conclusively determine plaintiff to be the owner of the land. That judgment may be reversed on an appeal therefrom by defendant. Its correctness cannot be determined in this proceeding in the absence of defendant. It has been suggested that the amount of the mortgage liens equal or excel the value of the property; but that is immaterial. If defendant is the owner of the equity of redemption, he is a necessary party, although plaintiff holds the legal title. Brigham v. Thompson, 12 Tex. Civ. App. 562,34 S.W. 358. The value of the interest held by the owner of the equity of redemption in no way determines whether he is a necessary party to a foreclosure proceeding. Jones on Mortgages, par. 1394.
The conclusions reached by the court on the former hearing are not changed, and the cause is dismissed.
All the Justices concur.